
	
		I
		112th CONGRESS
		1st Session
		H. R. 1842
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2011
			Mr. Berman (for
			 himself, Ms. Ros-Lehtinen, and
			 Ms. Roybal-Allard) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committees on Education
			 and the Workforce and Homeland Security, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To authorize the cancellation of removal and adjustment
		  of status of certain alien students who are long-term United States residents
		  and who entered the United States as children, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Development, Relief, and Education for
			 Alien Minors Act of 2011 or the DREAM Act of 2011.
		2.DefinitionsIn this Act:
			(1)In
			 generalExcept as otherwise specifically provided, a term used in
			 this Act that is used in the immigration laws shall have the meaning given such
			 term in the immigration laws.
			(2)Immigration
			 lawsThe term immigration laws has the meaning given
			 such term in section 101(a)(17) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(17)).
			(3)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given that term in section 102 of the Higher
			 Education Act of 1965 (20 U.S.C. 1002).
			(4)SecretaryExcept
			 as otherwise specifically provided, the term Secretary means the
			 Secretary of Homeland Security.
			(5)Uniformed
			 servicesThe term uniformed services has the
			 meaning given that term in section 101(a) of title 10, United States
			 Code.
			3.Conditional
			 permanent resident for certain long-term residents who entered the United
			 States as children
			(a)Special rule for
			 certain long-Term residents who entered the United States as children
				(1)In
			 generalNotwithstanding any other provision of law and except as
			 otherwise provided in this Act, the Secretary may cancel removal of, and adjust
			 to the status of an alien lawfully admitted for permanent residence on a
			 conditional basis, an alien who is inadmissible or deportable from the United
			 States if the alien demonstrates by a preponderance of the evidence
			 that—
					(A)the alien has been
			 physically present in the United States for a continuous period of not less
			 than 5 years before the date of the enactment of this Act, and was 15 years of
			 age or younger on the date the alien initially entered the United
			 States;
					(B)the alien has been
			 a person of good moral character since the date the alien initially entered the
			 United States;
					(C)subject to
			 paragraph (2), the alien is not inadmissible under paragraph (2), (3), (4),
			 (6)(E), (6)(G), (8), or subparagraph (A), (C), or (D) of paragraph (10), of
			 section 212(a) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a));
					(D)the alien has been
			 admitted to an institution of higher education in the United States, or has
			 earned a high school diploma or obtained a general education development
			 certificate in the United States; and
					(E)the alien was 32
			 years of age or younger on the date of the enactment of this Act.
					(2)WaiverWith
			 respect to any benefit under this Act, the Secretary may waive the grounds of
			 ineligibility under section 212(a)(2) of the Immigration and Nationality Act,
			 for humanitarian purposes, for purposes of family unity, or when it is
			 otherwise in the public interest.
				(3)Submission of
			 biometric and biographic dataThe Secretary may not grant
			 permanent resident status on a conditional basis to an alien under this section
			 unless the alien submits biometric and biographic data, in accordance with
			 procedures established by the Secretary. The Secretary shall provide an
			 alternative procedure for applicants who are unable to provide such biometric
			 or biographic data because of a physical impairment.
				(4)Background
			 checks
					(A)Requirement for
			 background checksThe Secretary shall utilize biometric,
			 biographic, and other data that the Secretary determines is appropriate—
						(i)to
			 conduct security and law enforcement background checks of an alien seeking
			 permanent resident status on a conditional basis under this section; and
						(ii)to
			 determine whether there is any criminal, national security, or other factor
			 that would render the alien ineligible for such status.
						(B)Completion of
			 background checksThe security and law enforcement background
			 checks required by subparagraph (A) for an alien shall be completed, to the
			 satisfaction of the Secretary, prior to the date the Secretary grants permanent
			 resident status on a conditional basis to the alien.
					(5)Medical
			 examinationAn alien applying for permanent resident status on a
			 conditional basis under this section shall undergo a medical examination. The
			 Secretary, with the concurrence of the Secretary of Health and Human Services,
			 shall prescribe policies and procedures for the nature and timing of such
			 examination.
				(6)Military
			 selective serviceAn alien applying for permanent resident status
			 on a conditional basis under this section shall establish that the alien has
			 registered under the Military Selective Service Act (50 U.S.C. App. 451 et
			 seq.), if the alien is subject to such registration under that Act.
				(b)Termination of
			 continuous periodAny period of continuous residence or
			 continuous physical presence in the United States of an alien who applies for
			 permanent resident status on a conditional basis under this section shall not
			 terminate when the alien is served a notice to appear under section 239(a) of
			 the Immigration and Nationality Act (8 U.S.C. 1229(a)).
			(c)Treatment of
			 certain breaks in presence
				(1)In
			 generalAn alien shall not be considered to have failed to
			 maintain continuous physical presence in the United States for purposes of
			 subsection (a)(1)(A) by virtue of brief, casual, and innocent absences from the
			 United States.
				(2)WaiverThe
			 Secretary of Homeland Security may waive breaks in presence beyond brief,
			 casual, or innocent absences for humanitarian purposes, family unity, or when
			 it is otherwise in the public interest.
				(d)Exemption from
			 numerical limitationsNothing in this section may be construed to
			 apply a numerical limitation on the number of aliens who may be eligible for
			 cancellation of removal or adjustment of status under this section.
			(e)Application
				(1)In
			 generalAn alien seeking lawful permanent resident status on a
			 conditional basis shall file an application for such status in such manner as
			 the Secretary may require.
				(2)Deadline for
			 submission of applicationAn alien shall submit an application
			 for relief under this section not later than the date that is 1 year after the
			 later of—
					(A)the date the alien
			 earned a high school diploma or obtained a general education development
			 certificate in the United States; or
					(B)the effective date
			 of the final regulations issued pursuant to section 7.
					(f)Limitation on
			 removal of certain aliens
				(1)In
			 generalThe Secretary or the Attorney General may not remove an
			 alien who—
					(A)has a pending
			 application for relief under this section; and
					(B)establishes prima
			 facie eligibility for relief under this section.
					(2)Certain aliens
			 enrolled in primary or secondary school
					(A)Stay of
			 removalThe Attorney General shall stay the removal proceedings
			 of an alien who—
						(i)meets all the
			 requirements of subparagraphs (A), (B), (C), and (E) of subsection (a)(1);
						(ii)is
			 at least 12 years of age; and
						(iii)is
			 enrolled full-time in a primary or secondary school.
						(B)Aliens not in
			 removal proceedingsIf an alien is not in removal proceedings,
			 the Secretary shall not commence such proceedings with respect to the alien if
			 the alien is described in clauses (i) through (iii) of subparagraph (A).
					(C)EmploymentAn
			 alien whose removal is stayed pursuant to subparagraph (A) or who may not be
			 placed in removal proceedings pursuant to subparagraph (B) shall, upon
			 application to the Secretary, be granted an employment authorization
			 document.
					(D)Lift of
			 stayThe Secretary or Attorney General may lift the stay granted
			 to an alien under subparagraph (A) if the alien—
						(i)is
			 no longer enrolled in a primary or secondary school; or
						(ii)ceases to meet
			 the requirements of such paragraph.
						4.Terms of
			 conditional permanent resident status
			(a)In
			 general
				(1)Conditional
			 basis for statusNotwithstanding any other provision of law, an
			 alien whose status has been adjusted under section 3 to that of an alien
			 lawfully admitted for permanent residence shall be considered to have obtained
			 such status on a conditional basis subject to the provisions of this section.
			 Such conditional permanent resident status shall be valid for a period of 6
			 years, subject to termination under subsection (b).
				(2)Notice of
			 requirements
					(A)At time of
			 obtaining permanent residenceAt the time an alien obtains
			 permanent resident status on a conditional basis under this Act, the Secretary
			 of Homeland Security shall provide for notice to the alien regarding the
			 provisions of this section and the requirements to have the conditional basis
			 of such status removed.
					(B)Effect of
			 failure to provide noticeThe failure of the Secretary to provide
			 a notice under this paragraph—
						(i)shall not affect
			 the enforcement of the provisions of this Act with respect to the alien;
			 and
						(ii)shall not give
			 rise to any private right of action by the alien.
						(b)Termination of
			 status
				(1)In
			 generalThe Secretary of Homeland Security shall terminate the
			 conditional permanent resident status of any alien who obtained such status
			 under this Act, if the Secretary determines that the alien—
					(A)ceases to meet the
			 requirements of subparagraph (B) or (C) of section 3(a)(1); or
					(B)has received a
			 dishonorable or other than honorable discharge from the uniformed
			 services.
					(2)Return to
			 previous immigration statusAny alien whose conditional permanent
			 resident status is terminated under paragraph (1) shall return to the
			 immigration status the alien had immediately prior to receiving conditional
			 permanent resident status under this Act.
				(c)Information
			 systemsThe Secretary shall use the information systems of the
			 Department of Homeland Security to maintain current information on the
			 identity, address, and immigration status of aliens granted permanent resident
			 status on a conditional basis under this Act.
			5.Removal of conditional
			 basis of permanent resident status
			(a)Eligibility for
			 removal of conditional basis
				(1)In
			 generalSubject to paragraph (2), the Secretary may remove the
			 conditional basis of an alien’s permanent resident status granted under this
			 Act if the alien demonstrates by a preponderance of the evidence that—
					(A)the alien has been
			 a person of good moral character during the entire period of conditional
			 permanent resident status;
					(B)the alien is
			 described in section 3(a)(1)(C);
					(C)the alien has not
			 abandoned the alien’s residence in the United States;
					(D)the alien—
						(i)has
			 acquired a degree from an institution of higher education in the United States
			 or has completed at least 2 years, in good standing, in a program for a
			 bachelor’s degree or higher degree in the United States; or
						(ii)has
			 served in the Uniformed Services for at least 2 years and, if discharged,
			 received an honorable discharge; and
						(E)the alien has
			 provided a list of each secondary school (as that term is defined in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801))
			 that the alien attended in the United States.
					(2)Hardship
			 exception
					(A)In
			 generalThe Secretary may, in the Secretary’s discretion, remove
			 the conditional basis of an alien’s permanent resident status if the
			 alien—
						(i)satisfies the
			 requirements of subparagraphs (A), (B), (C), and (E) of paragraph (1);
						(ii)demonstrates
			 compelling circumstances for the inability to satisfy the requirements of
			 subparagraph (D) of such paragraph; and
						(iii)demonstrates
			 that the alien’s removal from the United States would result in extreme
			 hardship to the alien or the alien’s spouse, parent, or child who is a citizen
			 or a lawful permanent resident of the United States.
						(B)ExtensionUpon
			 a showing of good cause, the Secretary may extend the period of permanent
			 resident status on a conditional basis for an alien so that the alien may
			 complete the requirements of subparagraph (D) of paragraph (1).
					(3)Treatment of
			 abandonment or residenceFor purposes of paragraph (1)(C), an
			 alien—
					(A)shall be presumed
			 to have abandoned the alien's residence in the United States if the alien is
			 absent from the United States for more than 365 days, in the aggregate, during
			 the alien's period of conditional permanent resident status, unless the alien
			 demonstrates to the satisfaction of the Secretary that the alien has not
			 abandoned such residence; and
					(B)who is absent from
			 the United States due to active service in the Uniformed Services has not
			 abandoned the alien’s residence in the United States during the period of such
			 service.
					(4)Citizenship
			 requirement
					(A)In
			 generalExcept as provided in subparagraph (B), the conditional
			 basis of an alien's permanent resident status may not be removed unless the
			 alien demonstrates that the alien satisfies the requirements of section 312(a)
			 of the Immigration and Nationality Act (8 U.S.C. 1423(a)).
					(B)ExceptionSubparagraph
			 (A) shall not apply to an alien who is unable because of a physical or
			 developmental disability or mental impairment to meet the requirements of such
			 subparagraph.
					(5)Submission of
			 biometric and biographic dataThe Secretary may not remove the
			 conditional basis of an alien's permanent resident status unless the alien
			 submits biometric and biographic data, in accordance with procedures
			 established by the Secretary. The Secretary shall provide an alternative
			 procedure for applicants who are unable to provide such biometric data because
			 of a physical impairment.
				(6)Background
			 checks
					(A)Requirement for
			 background checksThe Secretary shall utilize biometric,
			 biographic, and other data that the Secretary determines appropriate—
						(i)to
			 conduct security and law enforcement background checks of an alien applying for
			 removal of the conditional basis of the alien's permanent resident status;
			 and
						(ii)to
			 determine whether there is any criminal, national security, or other factor
			 that would render the alien ineligible for removal of such conditional
			 basis.
						(B)Completion of
			 background checksThe security and law enforcement background
			 checks required by subparagraph (A) for an alien shall be completed, to the
			 satisfaction of the Secretary, prior to the date the Secretary removes the
			 conditional basis of the alien's permanent resident status.
					(b)Application To
			 remove conditional basis
				(1)In
			 generalAn alien seeking to have the conditional basis of the
			 alien's lawful permanent resident status removed shall file an application for
			 such removal in such manner as the Secretary may require.
				(2)Deadline for
			 submission of application
					(A)In
			 generalAn alien shall file an application under this subsection
			 during the period beginning 6 months prior to and ending on the date that is
			 later of—
						(i)6
			 years after the date the alien was initially granted conditional permanent
			 resident status; or
						(ii)any
			 other expiration date of the alien's conditional permanent resident status, as
			 extended by the Secretary in accordance with this Act.
						(B)Status during
			 pendencyAn alien shall be deemed to have permanent resident
			 status on a conditional basis during the period that the alien’s application
			 submitted under this subsection is pending.
					(3)Adjudication of
			 application
					(A)In
			 generalThe Secretary shall make a determination on each
			 application filed by an alien under this subsection as to whether the alien
			 meets the requirements for removal of the conditional basis of the alien's
			 permanent resident status.
					(B)Adjustment of
			 status if favorable determinationIf the Secretary determines
			 that the alien meets such requirements, the Secretary shall notify the alien of
			 such determination and remove the conditional basis of the alien’s permanent
			 resident status, effective as of the date of such determination.
					(C)Termination if
			 adverse determinationIf the Secretary determines that the alien
			 does not meet such requirements, the Secretary shall notify the alien of such
			 determination and, if the alien no longer meets the requirements for permanent
			 resident status on a conditional basis under this Act, terminate the
			 conditional permanent resident status granted the alien under this Act as of
			 the date of such determination.
					(c)Treatment for
			 purposes of naturalization
				(1)In
			 generalFor purposes of title III of the Immigration and
			 Nationality Act (8 U.S.C. 1401 et seq.), an alien granted permanent resident
			 status on a conditional basis under this Act shall be considered to have been
			 admitted as an alien lawfully admitted for permanent residence and to be in the
			 United States as an alien lawfully admitted to the United States for permanent
			 residence.
				(2)Limitation on
			 application for naturalizationAn alien may not apply for
			 naturalization during the period that the alien is in permanent resident status
			 on a conditional basis under this Act.
				6.Confidentiality
			 of information
			(a)ProhibitionExcept
			 as provided in subsection (b), no officer or employee of the United States
			 may—
				(1)use the
			 information furnished by the applicant pursuant to an application filed under
			 this Act to initiate removal proceedings against any persons identified in the
			 application;
				(2)make any
			 publication whereby the information furnished by any particular individual
			 pursuant to an application under this Act can be identified; or
				(3)permit anyone
			 other than an officer or employee of the United States Government or, in the
			 case of applications filed under this Act with a designated entity, that
			 designated entity, to examine applications filed under this Act.
				(b)Required
			 disclosureThe Attorney General or the Secretary of Homeland
			 Security shall provide the information furnished under this section, and any
			 other information derived from such furnished information, to—
				(1)a
			 Federal, State, tribal, or local law enforcement agency, intelligence agency,
			 national security agency, component of the Department of Homeland Security,
			 court, or grand jury in connection with a criminal investigation or
			 prosecution, a background check conducted pursuant to section 103 of the Brady
			 Handgun Violence Protection Act (Public Law 103–159; 18 U.S.C. 922 note), or
			 national security purposes, if such information is requested by such entity or
			 consistent with an information sharing agreement or mechanism; or
				(2)an official
			 coroner for purposes of affirmatively identifying a deceased individual
			 (whether or not such individual is deceased as a result of a crime).
				(c)Fraud in
			 application process or criminal conductNotwithstanding any other
			 provision of this section, information concerning whether an alien seeking
			 relief under this Act has engaged in fraud in an application for such relief or
			 at any time committed a crime may be used or released for immigration
			 enforcement, law enforcement, or national security purposes.
			(d)PenaltyWhoever
			 knowingly uses, publishes, or permits information to be examined in violation
			 of this section shall be fined not more than $10,000.
			7.Regulations
			(a)Initial
			 publicationNot later than 180 days after the date of the
			 enactment of this Act, the Secretary shall publish regulations implementing
			 this Act. Such regulations shall allow eligible individuals to apply
			 affirmatively for the relief available under section 3 without being placed in
			 removal proceedings.
			(b)Interim
			 regulationsNotwithstanding section 553 of title 5, United States
			 Code, the regulations required by subsection (a) shall be effective, on an
			 interim basis, immediately upon publication but may be subject to change and
			 revision after public notice and opportunity for a period of public
			 comment.
			(c)Final
			 regulationsWithin a reasonable time after publication of the
			 interim regulations in accordance with subsection (b), the Secretary shall
			 publish final regulations implementing this Act.
			(d)Paperwork
			 Reduction ActThe requirements of chapter 35 of title 44, United
			 States Code (commonly known as the Paperwork Reduction Act)
			 shall not apply to any action to implement this Act.
			8.Higher education
			 assistance
			(a)In
			 generalNotwithstanding any
			 provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) or any
			 provision of title IV of the Personal Responsibility and Work Opportunity
			 Reconciliation Act of 1996 (8 U.S.C. 1601 et seq.), with respect to Federal
			 financial education assistance, an alien who is lawfully admitted for permanent
			 residence under this Act and has not had the conditional basis removed shall
			 not be eligible for—
				(1)Federal Pell
			 grants under part A of title IV of the Higher Education Act of 1965 (20 U.S.C.
			 1070a et seq.); and
				(2)Federal
			 supplemental educational opportunity grants under part A of title IV of that
			 Act (20 U.S.C. 1070b et seq.).
				(b)Restoration of
			 State right To determine residency for purposes of higher education
			 benefits
				(1)In
			 generalSection 505 of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1623) is repealed.
				(2)Effective
			 dateThe repeal under paragraph (1) shall take effect as if
			 included in the enactment of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996.
				
